Citation Nr: 0029477	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  96-08 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to Department of Veterans Affairs disability 
compensation for residuals of stomach surgery under the 
provisions of 38 U.S.C.A. § 1151 (West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel

INTRODUCTION

The veteran had active service from June 1962 to June 1965.  
An appeal has been taken from a May 1995 rating action by the 
Department of Veterans Affairs (VA) (VA) Regional Office, 
St. Paul, Minnesota, which denied entitlement to VA 
disability compensation under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of stomach surgery performed at a VA 
medical center in April 1985.  In July 1997, the veteran 
testified at a hearing before a member of the Board of 
Veterans' Appeals (Board) sitting at the regional office.  In 
January 1998, the Board remanded the case to the regional 
office for further action.  The case is again before the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  The veteran has been found to be permanently and totally 
disabled for disability pension purposes effective from March 
1985, but he has not established service connection for any 
disability.

3.  The veteran was hospitalized at the VA Medical Center, 
Minneapolis, during April and May 1985 for obesity and a 
gastric bypass with stapling was performed.

4.  The veteran was subsequently hospitalized at the VA 
Medical Center, Minneapolis, on several occasions during 1985 
for his psychiatric condition and in September a stitch 
abscess was noted.

5.  The veteran was hospitalized at the Fairview Hospital, 
Minneapolis, during December 1985 for a post operative 
abdominal wound abscess which was treated with surgery and 
antibiotics.    

6.  During a subsequent hospitalization at Fairview for an 
abdominal wall gastric hernia in 1986, it was noted that the 
abscess had healed and there had been no recurrent infection.  

7.  When the veteran was examined by the VA in July 1989 he 
had a mildly depressed, tender and nonadherent upper 
abdominal midline scar.  There was a depressed area and bulge 
where a hernia had been repaired.

7.  The evidence does not establish that the veteran any 
sustained additional disability as a result of the April 1985 
VA surgical treatment.


CONCLUSION OF LAW

VA compensation for additional disability as a result of 
medical and surgical treatment by the VA in April 1985 is not 
warranted.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. 
§ 3.358 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record discloses that the veteran has been found to be 
permanently and totally disabled for disability pension 
purposes effective from March 1985 based on various 
disabilities including a psychiatric condition, cervical 
spine disability and degenerative joint disease.  He has not 
established service connection for any disability.

The veteran was hospitalized at the VA Medical Center, 
Minneapolis, during April and May 1985 for obesity.  It was 
noted that he had had a gastric stapling in 1982 at the Mayo 
Clinic which had failed.  On April 29, a gastric bypass with 
stapling was performed.

The veteran was again hospitalized at the VA Medical Center, 
Minneapolis, during June and July 1985, July and August 1985 
and September and October 1985 primarily for his psychiatric 
condition.  On September 26, a stitch abscess was noted.

The veteran was hospitalized at the Fairview Hospital, 
Minneapolis, during December 1985 with a complaint of a 
draining postoperative abdominal wound.  It was noted that he 
had a staph granulase infection in the wound.  At surgery, 
the  opening of the wound was enlarged and a number of 
sutures were removed.  Thereafter, he was treated with 
antibiotics and was discharged in satisfactory condition.  He 
was again hospitalized at that facility in September 1986 for 
repair of an unrelated ventral hernia which was attributed to 
stretching and thinning of the abdominal wall related to his 
past marked obesity.  His prior surgical wound was healed and 
no infection was present

In February 1988, he was hospitalized at the VA Medical 
Center, Minneapolis, for chronic abdominal pain.  

When the veteran was examined by the VA in July 1989 various 
findings were recorded including an upper abdominal midline 
scar that was mildly depressed, tender and nonadherent.  
There was a depressed area where the hernia had been and a 
bulge in that area on straining but there was no obvious 
hernia.

In October 1994 the veteran submitted a claim for VA 
disability compensation under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of the surgery at the VA medical center 
in April 1985.

The veteran was hospitalized at a VA medical center during 
November and December 1994 for acute abdominal pain.  He was 
diagnosed with cholelithiasis and a cholecystectomy was 
performed.  On the fourth postoperative day, he had no 
complaints.  He was later discharged to his home.

During the July 1997 Board hearing, the veteran testified 
that he had been discharged from the VA medical center in May 
1985 with a staph infection and E-coli.  He related that he 
had an open wound with drainage.  He stated that he had 
eventually seen a Dr. Dunn who had removed sutures that had 
been the cause of the infection and he thereafter healed 
rapidly.  He related that he had had pain and depression 
after the surgery.  He had been unable to return to work.  He 
further indicated that he had had a prior gastric stapling at 
the Mayo Clinic before the VA surgery which had healed 
immediately.

In an August 1998 statement, a VA physician, the chief of the 
gastroenterology section at the VA Medical Center, 
Minneapolis, related that he had reviewed the medical records 
of the veteran regarding whether there was evidence that the 
veteran had suffered injury and resulting disability related 
to his gastric surgery performed at the VA Medical Center, 
Minneapolis, in 1985.  Based on his review, he found no 
evidence that the surgery in question had caused or 
aggravated an injury to the veteran or that any long-term 
disability occurred.  The veteran had been admitted to the VA 
Medical Center, Minneapolis, in April 1985 for treatment of 
morbid obesity.  He had previously had a failed attempt at 
gastric stapling in 1982 at the Mayo Clinic.  Late in April 
1985 he had undergone a gastric bypass operation.  
Postoperatively, he developed bleeding from a gastric ulcer 
which responded to medical treatment.  His recovery from the 
surgery was complicated by a wound abscess that required 
subsequent treatment but which eventually subsided and 
healed.  He experienced substantial weight loss as the result 
of the surgery, losing in excess of 130 pounds.

In February 1988 the veteran had been evaluated for abdominal 
pain and all studies had been unremarkable.  An upper 
gastrointestinal evaluation showed a 20 percent pouch with no 
ulceration or gastritis and the anastomosis was widely 
patent.  In November 1994 the veteran had been hospitalized 
with acute abdominal pain and found to have cholelithiasis.  
A cholecystectomy was performed and he recovered 
uneventfully.  At that time there was no evidence of adverse 
sequelae related to the gastric surgery.  The physician 
stated that in his review of the veteran's medical records he 
found no evidence of any long-term disability related to his 
gastric surgery in 1985.

38 U.S.C.A. § 1151 provided that where a veteran suffers an 
injury or aggravation of an injury resulting in additional 
disability by reason of VA hospital, medical or surgical 
treatment, compensation shall be awarded in the same manner 
as if such disability were service connected.  The applicable 
regulation provides that, in determining whether additional 
disability resulted from a disease or injury or an 
aggravation of any existing disease or injury suffered as a 
result of VA hospitalization, medical or surgical treatment, 
it will be necessary to show that additional disability is 
actually the result of such disease or injury or aggravation 
of an existing disease or injury and not merely coincidental 
therewith.  The regulation further provides that compensation 
is not payable for the necessary consequences of medical or 
surgical treatment or examination administered with the 
express or implied consent of the veteran, or in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would, in fact, be administered.  38 C.F.R. 
§ 3.358(c).

nt, was not consistent with the controlling 
statute, 38 C.F.R. § 1151.  The Court indicated that it did 
not intend to exclude the doctrine "volenti non fit injuria."  
Under that doctrine, if a person knows and understands the 
dangers of treatment or surgery and agrees to undergo it 
(i.e. informed consent), that person is deemed to have 
assumed the risk and is precluded from a recovery for a 
resulting injury.  The Court indicated that it would be 
unreasonable to believe that Congress intended to compensate 
veterans for the necessary consequences of treatment to which 
they consented (such as compensating a veteran who consents 
to the amputation of a gangrenous limb for the loss of the 
limb).

a result of treatment by the VA.

In this case, the record confirms the veteran's 
hospitalization at the VA Medical Center, Minneapolis, during 
April and May 1985 for obesity and a gastric bypass with 
stapling on April 29.  He was again hospitalized at the VA 
Medical Center, Minneapolis, on several occasions in 1985 for 
psychiatric treatment and in September a stitch abscess was 
noted.  In December 1985 the wound was treated with surgery 
and antibiotics, and he apparently recovered completely.  
When the veteran was examined by the VA in July 1989, there 
was an upper abdominal midline scar that was mildly 
depressed, tender and nonadherent in addition to a depressed 
area where a hernia had been.

In August 1998, the veteran's records were reviewed by a VA 
physician, the chief of the gastroenterology section at the 
VA Medical Center, Minneapolis, who noted that the veteran's 
recovery from the April 1985 treatment had been complicated 
by a wound abscess that required subsequent treatment but 
which had eventually healed.  He noted that in February 1988 
the veteran had been evaluated for abdominal pain and all 
studies had been unremarkable.  He further noted that the 
veteran had been hospitalized in November 1994 for acute 
abdominal pain and had been found to have cholelithiasis.  A 
cholecystectomy had been performed and the veteran had 
recovered uneventfully.  At that time there had been no 
evidence of adverse sequelae related to the 1985 gastric 
surgery.  The physician concluded that there was no evidence 
in the veteran's medical records of any injury or long-term 
disability related to his gastric surgery in 1985.

The veteran had given his express consent to the April 1985 
surgery after consulting with a physician who had explained 
the nature of the procedure, the attendant risks and the 
expected results.  While he apparently had a post surgical 
infection which has been accepted as being related to the VA 
surgery, all the subsequent medical evidence indicates that 
the infection cleared and did not result in any chronic 
disability.  The veteran has submitted no medical opinions 
which confirm or otherwise support his contention that the 
April 1985 gastric surgery resulted in any additional 
disability.  

In view of the essentially unrebutted medical evidence of 
record, the Board concludes that the evidence is insufficient 
to establish that the veteran sustained additional disability 
as a result of the VA medical and surgical treatment during 
April 1985.  Accordingly, it follows that he is not entitled 
to VA disability compensation for additional disability under 
the provisions of 38 U.S.C.A. § 1151.

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to VA disability compensation for residuals of 
stomach surgery under the provisions of 38 U.S.C.A. § 1151 is 
not established.  The appeal is denied.



		
ROBERT D. PHILIPP
Veterans Law Judge
	Board of Veterans' Appeals




 
- 8 -

- 1 -


